Citation Nr: 1208728	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-16 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES


1.  Whether new and material evidence has been received to reopen the claim for service connection for schizoid personality.  

2.  Entitlement to service connection for labyrinth condition affecting hearing.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to December 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2005 and July 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in December 2005 and August 2008, a statement of the case was issued in March 2009, and a substantive appeal was received in May 2009.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The issues of whether new and material evidence has been received to reopen a claim for service connection for schizoid personality and entitlement to service connection for headaches are addressed in a remand section of this decision.  


FINDING OF FACT

A labyrinth condition affecting the Veteran's hearing was not manifest in service or to a degree of 10 percent within one year of separation and is unrelated to any incident of service.  


CONCLUSION OF LAW

The criteria for service connection for labyrinth condition affecting hearing are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in February 2008.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also advised the Veteran of the bases for assigning ratings and effective dates.  Dingess, supra.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  VA examinations are not necessary, as the record does not contain competent evidence of a current diagnosed labyrinth disability or persistent or recurrent symptoms of disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has fully complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Pertinent criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Labyrinth condition

The Veteran appeals the RO's July 2008 denial of service connection for a labyrinth condition.  Service treatment records are silent for reference to such a condition, and the Veteran's neurological status was normal on service discharge examination in October 1956.  There was a question of an almost dead labyrinth on the left on VA evaluation in May 1957, but a slight response was detected after the application of only several minutes of ice water and examination of the ear in November 2004 did not reveal and significant findings.  Thus, there is no basis to conclude that a disease of the nervous system was manifest within one year of the Veteran's separation from service.  See 38 C.F.R. § 3.307, 3.309 (2011).  Currently, there is also no evidence of a chronic labyrinth condition.  None has been diagnosed in any of the current records.  A cornerstone of a service connection claim is the existence of a currently diagnosed disability.  In the absence of a current disability, service connection can not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  As such, the claim for service connection for a labyrinth condition is denied.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for labyrinth condition affecting hearing is denied.


REMAND

Schizoid personality

Turning first to the issue of whether new and material evidence has been received to reopen a claim for service connection for schizoid personality, although an August 2005 VCAA notice letter advises the Veteran that this issue was last previously denied in June 1957, the Board's preliminary review of the record reveals that following a March 2005 rating decision's denial of an application to reopen the claim, the Veteran did not file a notice of disagreement with that decision within one year of the date of the decision, and no additional new evidence was submitted by the Veteran in connection with the claim during that period so as to permit de novo review pursuant to 38 C.F.R. § 3.156(b) (2011).  Therefore, the last final denial in this matter would be the March 2005 rating decision and not the June 1957 rating action that was identified in the RO's correspondence of August 2005.  Kent v. Nicholson, 20 Vet. App. 1 (2006) held that a notice letter must describe what evidence would be necessary to substantiate the element or elements to reopen a claim for service connection that were found insufficient in the prior denial.  Consequently, pursuant to Kent, the Board finds that the Veteran should be provided with new VCAA notification that correctly identifies the last prior denial as the March 2005 rating action, and advises the Veteran of the evidence that would be necessary to substantiate the element or elements to reopen his claim for service connection for schizoid personality that were found insufficient in the prior denial in March 2005, not the denial in June 1957.  


Headaches

Service treatment records are silent for reference to headaches, and the Veteran was neurologically normal on service discharge examination in October 1956.  

A March 1957 private medical record indicates that since the Veteran had gone into service, he had had 3 episodes of transitory headaches.  Headaches for some time and frontal headaches were mentioned during VA hospitalization in May 1957, but the final diagnosis was schizoid personality.  

The Board accepts a May 2009 statement from the Veteran as an indication by him that he currently has headaches.  In light of the above, the Board finds that a VA examination as indicated below is necessary under 38 C.F.R. § 3.159.  

Accordingly, the case is remanded to the RO for the following action:

1.  With respect to the issue of whether new and material evidence has been submitted to reopen a claim for service connection for schizoid personality, provide the appellant with a new VCAA notice letter identifying the evidence that would be necessary to substantiate the element or elements to reopen his claim for service connection for schizoid personality that were found insufficient in the prior denial in March 2005, not the denial in June 1957.  

2.  The RO should schedule the Veteran for an appropriate VA examination to address the nature and etiology of any current headache disorder.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current headache disorder had its onset during active service or is related to any in-service event, disease, or injury, including the claimed chemical exposure, malaria, and truck accident which the Veteran has reported in June 2005 and July 2007.  The examiner should accept that the Veteran had headaches in service, as described in March and May 1957 private and VA medical records.  The examiner should provide a rationale for the opinion.

3.  After completion of the above, the RO should review the expanded record and readjudicate the remaining claims on appeal.  The Veteran and his representative should be furnished a supplemental statement of the case addressing any issue which remains denied, and after they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must





be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


